PER CURIAM.
Jonathan M. Siler appeals the district court’s order denying relief on his complaint alleging a violation under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Siler v. Katta, No. CA-03-100 (E.D.Va. Nov. 5, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED